Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was via applicant’s submission of the same proposed amendment on 2/23/21.

The application has been amended as follows: 

In claim 11 after “the divalent bridging group” at the end of the first line of p.5, add:
 “having the structure

    PNG
    media_image1.png
    77
    191
    media_image1.png
    Greyscale

wherein L' is a divalent linking group selected from the group consisting of -Q-, -S-, -N(R'"K -N(HK -R""-. and a combination thereof, wherein R'" and R"" are independently selected from the group consisting of 

In claim 11 after the new addition described directly above, delete “is selected from the group consisting of polyvinylethers, polyacrylates, polyacetals, polyaminals, polythioacetals, polyphosphates,”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner’s amendment to claim 11 overcomes the previously set forth 112 rejection. The amendment further specifies the R groups when compared to instant claim 8.
As previously stated, claim 1 describes a polymeric material comprising a hemiaminal group. A hemiaminal group is an N-C-OH group. Although hemiaminal groups are known, they are typically an intermediate en route to amide preparation (N-C=O; e.g. US 9290441 col 30 Scheme 12 product of (a)) and appear to be difficult to stabilize. Few polymeric references to hemiaminals exist; US 20160289387 describes manufacturing poly(hexahydrotriazine)s via a hemiaminal dynamic covalent network, but this is not available as prior art. US 20080194706 by Karl et al describes an open-cell foam which is brought into contact with a hemiaminal (abstract), but it is not apparent that the hemiaminal group survives the encounter. Nor are the other requirements of the instant claim- first and second linkages- met by Karl.  
There are many copending and patented applications by the same inventors as instant which are not available as prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766